I would affirm the order of the court below.
The trial judge found the "facts to be otherwise" than found by the board. In my opinion, this is just as specific as a finding that "the licensee did not refill *Page 516 
State Store liquor bottles, did not sell liquor to non-members, did not sell between the hours of 3:00 A.M. and 7:00 A.M."
The burden of proving the alleged violations of law was upon the board and the court concluded the burden had not been met. The factual issues were for the court who saw and heard the witnesses. East Side Democratic Club Liquor License Case,160 Pa. Super. 136, 50 A.2d 514. Whether the board met its burden of proof was for the trier of fact since only factual issues were involved.
The appellant's only statement of question involved reads as follows: "In an appeal from an order of the Pennsylvania Liquor Control Board revoking a club liquor license and forfeiting the license bond, may the County Court of Allegheny County, after hearing de novo, modify the order of revocation and bond forfeiture to a short suspension, where the board's order is based primarily upon the licensee's unlawful sale of liquor and refilling of Pennsylvania Liquor Store bottles, which violations are not denied by the licensee?" In effect, the appellant contends that since oral testimony of its agents that violations had occurred was not contradicted, the court was bound by that testimony. In my opinion, this contention is clearly unsound.
The credibility of witnesses and the weight to be given their testimony were for the trial court. Samson's Appeal, 124 Pa. Super. 110,188 A. 82. A trier of fact is not required to accept even uncontradicted testimony as true, (District ofColumbia's Appeal, 343 Pa. 65, 21 A.2d 883) unless there is a capricious disbelief of the testimony, and to charge a trier of fact "with capricious disbelief, it must be so flagrant as to be repugnant to a man of reasonable intelligence": Pusey's Estate,321 Pa. 248, 263, 184 A. 844. From a reading of the record in this case, it is my opinion that the trial court was not bound to accept as true the uncontradicted oral testimony of the Liquor Control Board's witnesses. *Page 517